United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Fort Wayne, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-183
Issued: July 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal of the August 8, 2008 merit decision
of the Office of Workers’ Compensation Programs’ hearing representative, affirming a
January 7, 2008 Office decision, finding that her eye condition was not causally related to her
accepted July 5, 2007 employment injuries. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an eye condition as a consequence of her
accepted July 5, 2007 employment injuries.
FACTUAL HISTORY
On July 5, 2007 appellant, then a 60-year-old mail handler, filed a traumatic injury claim
alleging that she sustained cuts to her head on that date. She was unloading a truck when it
moved forward and she fell to the ground. Appellant stopped work on the date of injury and
returned to full-time limited-duty work on July 9, 2007.

Medical records covering the period July 6 through 17, 2007 indicated that appellant
sustained contusions, a right wrist sprain and an open wound of the scalp. In a July 31, 2007
medical report, Dr. Denise E. Blad, an attending Board-certified family practitioner, noted
appellant’s complaints which included not being able to see as well since the July 5, 2007 work
incident. She provided her findings on physical examination and diagnosed unspecified anxiety
and dental conditions and visual disturbance and a right wrist sprain.
By letter dated August 13, 2007, the Office accepted appellant’s claim for right wrist
sprain, scalp laceration, multiple contusions and exacerbation of preexisting right ring finger
trigger digit.
In a form dated August 9, 2007, Dr. Philip H. O’Donnell, a Board-certified
ophthalmologist, requested authorization to treat appellant for vitreous floaters. He stated that
floaters may become more evident after a head injury.
In a September 7, 2007 letter, the Office accepted appellant’s claim for bilateral ankle
contusions.
By letter dated October 23, 2007, the Office advised appellant that Dr. O’Donnell’s
August 9, 2007 opinion was insufficient to establish that she sustained an eye condition causally
related to her accepted July 5, 2007 employment injuries. It requested a rationalized medical
report from an attending physician which explained how the accepted employment incident
caused or influenced the claimed condition.
In an October 26, 2007 report, Dr. Blad reviewed a history of appellant’s accepted July 5,
2007 employment injuries and medical treatment. She reiterated her prior statement that
appellant could not see out of her right eye as well since the accepted employment injury.
Dr. Blad stated that she sustained contusions of the left shoulder, right thigh, right and left
posterior hip, left knee, bilateral feet and left lateral malleolus, right hip abrasion and
ecchymosis. She released appellant to her regular work duties on October 25, 2007.
By decision dated January 7, 2008, the Office denied appellant’s claim. It found the
medical evidence of record insufficient to establish that appellant sustained an eye condition
causally related to her accepted July 5, 2007 employment injuries. On January 22, 2008
appellant requested an oral hearing before an Office hearing representative.
Following a May 22, 2008 telephonic hearing, appellant submitted an unsigned
physician’s services statement dated July 31, 2007 which indicated that she sustained an
unspecified visual disturbance.
By decision dated August 8, 2008, an Office hearing representative affirmed the Office’s
January 7, 2008 decision. The hearing representative found the evidence submitted by appellant
insufficient to establish that she sustained an eye condition as a consequence of her accepted
July 5, 2007 employment injuries.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of her duty.1 It is
an accepted principle of workers’ compensation law that when the primary injury is shown to
have arisen out of and in the course of employment, every natural consequence that flows from
the injury is deemed to arise out of the employment, unless it is the result of an independent,
intervening cause attributable to the employee’s own intentional conduct.2
ANALYSIS
The Office accepted that appellant sustained a right wrist sprain, scalp laceration,
multiple contusions, exacerbation of preexisting right ring finger trigger digit and bilateral ankle
contusions as a result of the employment-related July 5, 2007 incident. Appellant contends that
she also sustained an eye condition as a result of the accepted employment injuries.
Dr. O’Donnell’s August 9, 2007 request for authorization stated that appellant sustained
vitreous floaters. His opinion that floaters “may” become more evident after a head injury is
speculative and equivocal in nature and thus of little probative value.3 Dr. O’Donnell did not
provide adequate medical rationale in support of his conclusion. He did not describe the
development of appellant’s condition in any detail or sufficiently explain how the July 5, 2007
employment injuries caused the claimed eye condition. Dr. O’Donnell only stated summarily
that appellant’s eye condition was causally related to a head injury. The Board, therefore, finds
that his report is insufficient to establish that appellant sustained an eye condition causally
related to her accepted employment injuries.
Dr. Blad’s July 31 and October 26, 2007 reports stated that appellant sustained
unspecified anxiety and dental conditions and visual disturbance, a right wrist sprain, contusions
of the left shoulder, right thigh, right and left posterior hip, left knee, bilateral feet and left lateral
malleolus, right hip abrasion and ecchymosis. She stated that appellant complained about not
being able to see out of her right eye as well since the July 5, 2007 employment incident.
However, Dr. Blad did not provide a diagnosis of an eye condition. Further, she did not address
whether the diagnosed eye condition was causally related to the accepted employment injuries.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.4 The Board finds that Dr. Blad’s reports do not establish
a consequential relationship between appellant’s eye condition and her accepted employment
injuries.

1

5 U.S.C. § 8102(a).

2

Albert F. Ranieri, 55 ECAB 598 (2004).

3

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); D.D., 57 ECAB 734 (2006);
Cecelia M. Corley, 56 ECAB 662 (2005).
4

Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

3

An unsigned July 31, 2007 physician’s services statement indicated that appellant
sustained an unspecified visual disturbance. The Board has held that an unsigned report with no
adequate indication that it was signed by a physician is not considered probative medical
evidence.5 The July 31, 2007 statement lacks probative medical value because it was unsigned,
did not provide a history of injury and did not provide a medical opinion addressing whether
appellant sustained an eye condition causally related to her accepted employment injuries. The
Board finds that this evidence is insufficient to establish that appellant sustained an eye condition
as a result of her July 5, 2007 employment injuries.
The Board finds that the record does not contain rationalized medical evidence to
establish that appellant sustained an eye condition as a result of her July 5, 2007 employment
injuries. Appellant did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an eye condition
as a consequence of her July 5, 2007 employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the August 8, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: July 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

See R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008) (the Board has found that reports
lacking proper identification, such as unsigned treatment notes, do not constitute probative medical evidence);
Richard Williams, 55 ECAB 343 (2004) (medical reports lacking proper identification cannot be considered as
probative evidence in support of a claim).

4

